 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

7 AUG 0 8 219
EAST, .
py EAN Dist GICT Cobar
‘ FOANI
DEPUTY LERK __

IN THE UNITED STATES DISTRICT COURT FOR THE

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Plaintiff, No. 1:18-P0-00090 SAB

vs. ORDER OF RELEASE

KYLE W. PIMENTEL,

Defendant.

The above-named defendant appeared on August 8, 2019, with
the Court ORDERING the warrant recalled. Defendant is further
ORDERED TO APPEAR for a Status Hearing on September 19, 2019, at
10:00 am before Magistrate Judge Stanley A. Boone.

IT ITS HEREBY ORDERED that the defendant shall be released

forthwith.

DATED: August 8, 2019 S_e Ly

ERICA P. GROSUEAN
U.S. MAGISTRATE JUDGE

G@°, Haas Aalrowed -p KLsSM 5) go per si 9

 
